DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 09, 2019 has been entered.

Status of Claims
This office action is in response to the claim amendments filed September 21, 2022.
Claims 1-48 are pending.
Claims 1-48 have been examined.

Response to Arguments
With respect to claim Rejection - 35 USC § 101.
Applicant’s amendments to the claims have overcome this ground of rejection and applicant arguments with respect to 35 USC § 101 rejection are persuasive. Accordingly, this ground of rejection is withdrawn.

With respect to Claim Rejections - 35 USC § 103:
Applicant’s arguments with respect to claim Claims 1-48 have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1, recites, “create a valid sequence of events for the second node based on data derived from different types of recently validated media content rights transactions in accordance with the defined protocol” however, the originally-filed specification is silent with respect to any algorithm or flow chart to describe how the creating a valid sequence of events for the second node based on data derived from different types of recently validated media content rights transactions is performed.  Furthermore, the originally-filed specification is silent with respect to any algorithm or flow chart to describe how creating a valid sequence of events based on data derived. The Applicant points out in the remarks, support for the amendments to the claims 1, 23, and 45 can be found at least, for example, at [0038] and [0051] of the Specification as originally filed. However, the originally-filed specification fails to disclose how the create a valid sequence of events for the second node based on data derived from different types of recently validated media content rights transactions is performed.  Furthermore, the originally-filed specification is silent with respect to any algorithm or flow chart to describe how creating a valid sequence of events based on data derived. For these reasons, the originally-filed specification fails to adequately describe claim 1 and its dependent claims.

Claim 1 further recites, “store, in a corresponding instance of a distributed media rights transaction ledger, the valid sequence of events” however, the originally-filed specification is silent with respect to any algorithm or flow chart to describe how the store, in a corresponding instance of a distributed media rights transaction ledger, the valid sequence of events is performed.  The Applicant points out in the remarks, support for the amendments to the claims 1, 23, and 45 can be found at least, for example, at [0038] and [0051] of the Specification as originally filed, see originally-filed specification [0038], “The plurality of media content rights transactions 112a, . . . , 112n make up the core unit (or building block) of data that may be recorded into the distributed media rights transaction ledger 104 of the communication network 106. Each media content rights transaction of the plurality of media content rights transactions 112a, . . . , 112n may act as a container for exchange of data across nodes among the plurality of nodes 102a, . . . , 102n. The structure of each media content rights transaction and corresponding data payload may be specified by the defined protocol for a given context, such that the plurality of nodes 102a, . . . , 102n in the communication network 106 may accept, reject, validate, and parse the plurality of media content rights transactions 112a, . . . , 112n in a deterministic and non-ambiguous manner.” However, the originally-filed specification fails to disclose how the store, in a corresponding instance of a distributed media rights transaction ledger, the valid sequence of events is performed. For these reasons, the originally-filed specification fails to adequately describe claim 1 and its dependent claims.

Claim 47, recites, “wherein an action is performed by the second node in response to a sequence of events, and wherein the action is at least one of a rejection of a media content rights transactions, a dismissal of the media content rights transactions…” however, the originally-filed specification is silent with respect to any algorithm or flow chart to describe how the action is performed by the second node in response to a sequence of events, and wherein the action is at least one of a rejection of a media content rights transactions, a dismissal of the media content rights transactions is performed.  The Applicant points out in the remarks, support for the amendments to the claims can be found at least, for example, at [0038] and [0051] of the Specification as originally filed, see originally-filed specification [0051],  “In accordance with an embodiment, each node may cryptographically hash transaction data of each transaction. This hash may then be digitally signed by the media content rights transaction creator with a private key of a private key-public key pair. The public key may then be shared with other nodes whereas the private key is kept as a secret. This allows a node to verify the creator (or the initiator) of the media content rights transaction, and that the media content rights transaction data is not altered according to the hash digitally signed by the creator. Every single media content rights transaction is verified by checking the distributed media rights transaction ledger 104 distributed at the plurality of nodes 102a, . . . , 102n. Recent validated media content rights transactions may be grouped and cryptographically identified using, for example, but not limited to a hashing algorithm, defined by the protocol. Each group may have a unique cryptographic identifier which is derived from a previous group's final cryptographic identifier, transaction data's cryptographic identifier, and a defined mathematical value. The rules of the protocol may be defined in the genesis group, i.e. the first group. Given the different types of the media content rights transactions, nodes may be configured to derive certain data representing a marketplace, such as the ecosystem 100. The data that is derivable by each node of the plurality of nodes 102a, . . . , 102n may include a global catalog of available content items, a per-entity catalog or an entity level catalogs of available content (based on ownership/distribution rights), and a global user consumption of content items. Such data may create the possibility of inferring the value of media content items based on its demand (user consumption) and its supply (availability versus number of content distributors). An entity may then choose to invoke a negotiation with another entity, or entities, to acquire or distribute the media content rights to a media content item. Because the defined protocol dictates the method in which two or more entities may negotiate, negotiations may then occur dynamically and without premeditated action on behalf of any participating entities in the communication network 106.” However, the originally-filed specification fails to disclose how the the action is performed by the second node in response to a sequence of events, and wherein the action is at least one of a rejection of a media content rights transactions, a dismissal of the media content rights transactions is performed. For these reasons, the originally-filed specification fails to adequately describe claim 1 and its dependent claims.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-25 and 27-48 are rejected under 35 U.S.C. 103 as being unpatentable over Goeringer et al. (US 20170206523 A1, “Goeringer”) in view of Kumar et al. (US 20160210637 A1, “Kumar”) further in view of Slaughter et al. (US 20170339438 A1, “Slaughter”).

Regarding claims 1, 23 and 45: Goeringer discloses: A system comprising:
a memory for storing instructions (see paragraph 0040); and 
a processor configured to execute the instructions, and based on the executed instructions, the processor in a first node of a plurality of nodes is further configured to (see paragraphs [0040], [0048], [0050], [0065], [0067] and [0004] and see Figs. 1, 3 and 3 and related text):
create, based on a consumer request, a channel for communication with a second node of the plurality of nodes that is associated with a participating entity which owns media content and maintains control over enforcement of media content rights associated with the media content in accordance with a defined protocol in a communication network (Goeringer [0127], “A transaction utilizing ecosystem 1500 is initiated when a user (i.e., through user electronic device 1510) chooses to purchase content from retailer 1508,” [0113], “Content purchase 1216 by user agent 1208 is submitted to blockchain 1204, and blockchain 1204 establishes purchase verification 1218 with content creator 1202…” [0114], “content creator 1202 may be responsible for content creation, packaging and encryption of the content, and also establishment of the rights to use, license, and/or distribute the content. Blockchain 1204 is responsible for cryptocurrency management and content ID.” [0119], “1308 initiates a blockchain transaction, which may be a colored coin transaction to blockchain 1310, including the content ID, and payment for the content.”), (see paragraphs [0127], [0113]-[0114], [0118]-[0120] and [0068] and see Fig. 3, Fig. 12 and Fig. 13 and related text);
create a [blockchain transaction] for the second node based on data derived from different types of recently validated media content rights transactions in accordance with the defined protocol (Goeringer [0119], “S1316, presuming a user of electronic device 1308 chooses to purchase content from content publisher 1302 and accepts the transmitted cost, electronic device 1308 initiates a blockchain transaction, which may be a colored coin transaction to blockchain 1310, including the content ID, and payment for the content.” [0120], “in step S1318, the content ID and other identifications are transferred between content publisher 1302 and electronic device 1308.”), (see paragraphs [0120], [0116] and [0068] and Fig. 3, Fig. 12 and Fig. 13 and related text);
store, in a corresponding instance of a distributed media rights transaction ledger, the [blockchain transaction] and corresponding data payload exchanged between the first node and the second node (Goeringer [0120], In step S1320, the transaction is verified between content publisher 1302 and blockchain 1310.” [0116], “As described in the embodiments above, blockchain technology provides an advantageous payment system and public ledger of content transactions. Such technology further may utilize the use of, without limitation: colored coins, for purchased content metadata on the ledger; …dynamic aggregation, including an aggregator financial transaction wrapping the content transaction; and “smart content contracts” involving programmatic usage rights that more efficiently may replace paper contracts.” [0069], “Also upon receipt of details of CAC transaction 314, first blockchain processor 302 and second blockchain processor 304 are further configured to add the details of the transaction to a pending block of the associated blockchain. At an appropriate time interval, processors 302, 304 are also configured to determine the appropriate blockchain among those which may be stored and propagated, which may be, for example, the longest or highest chain. Processors 302, 304 may then append new transactions to the determined blockchain and estimate the next hash. If solved within the appropriate time interval, the solution is propagated (i.e., iteration propagation 322) to connected processors, nodes, and parties, where appropriate. In some instances, parties may not be directly connected to blockchain processors, and thus may not receive iteration propagations.”), (see paragraphs [0120], [0068]-[0069], [0088] and [0046]),
wherein the [blockchain transaction] corresponds to the media content selected by a content consumer in the consumer request and is […] and cryptographically identified by an identifier based on the defined protocol (Goeringer [0066], “For example, in operation, when a party chooses to view or buy content, a negotiation occurs between party A and party B that may result in one or more of a cipher transaction, the recordation of the time, and/or communication of a device ID, user ID, content ID, content license level, and/or other information that enables the providing, exchanging, or transferring the right to view CAC content.” [0113], “blockchain 1204 establishes purchase verification 1218 with content creator 1202.”), (see paragraphs [0113]-[0114], [0118]-[0120] and [0066] and see Fig. 3, Fig. 12 and Fig. 13 and related text) (see paragraph [0046], [0071] and [0122]), and
dynamically acquire the media content rights from the second node of the plurality of nodes in accordance with the defined protocol in the communication network based on an [availability] of the media content rights associated with the selected media content in the corresponding instance of the distributed media rights transaction ledger (Goeringer [0131], “blockchain 1514 further distributes to the user, as payee outputs 1606, N number of CDN credits and N number of DRM credits. In an embodiment, blockchain 1514 additionally creates a purchase token as a payee output 1606. The purchase token may, for example, include one or more of a media ID, usage rights, and a public key of the content creator, as described above.” [0120], “In step S1322, the purchased content is pushed from content publisher 1302 to packaging and encryption service 1304. In step S1324, a URL for the content is shared between content publisher 1302 and electronic device 1308. In step S1326, electronic device 1308 gets the content from content provider 1306.”, [0125], “That is, blockchain 1514 functions as a shared database to verify not only financial payments, but also content usage and rights.” [0127], “in operation, blockchain 1514 functions as the “third party” intermediary by providing the shared database to confirm verification 1516 of payment and content distribution to each of the several parties. More particularly, a blockchain transaction utilizing blockchain 1514 includes the rights for a content asset purchased through the transaction, such as a rights expression, and/or an asset ID. A transaction utilizing ecosystem 1500 is initiated when a user (i.e., through user electronic device 1510) chooses to purchase content from retailer 1508, as described further below respect to FIGS. 16 and 17. Similar to ecosystem 1200 (FIG. 12), content creator 1502 and the content creator service (1504, 1506, 1512) may be responsible for content creation, packaging, and encryption, and also establishment of the rights to use, license, and/or distribute the content. Blockchain 1514 is responsible for cryptocurrency management and content ID.”), (see paragraphs [0131], [0119]-[0120], [0125] and [0127] and Fig. 12, Fig. 13 and Fig. 15; see also paragraphs [0113]-[0114]),

Goeringer further discloses, generating and storing media content transaction in blockchain as discussed above.
Goeringer does not specifically disclose, create a valid sequence of events for validated transactions. It is known by a person of ordinary skill in the art, a blockchain transaction is created and stored in an ordered (sequenced) manner.
However, for compact persecution, Kumar, discloses, create a valid sequence of events for validated transactions (Kumar [0004], “There are various regulations in place for various governments. For example, Italy may have one set of rules; the U.S. may have another set of rules; etc. Such rules may pertain to the sequences that need to be generated for each of these transactions. With respect to Europe, for example, document and accounting sequencing of transactional records are regulatory requirements…” [0045], “a document sequence may be created for each subledger transaction line item, and seeded default transaction categories may be assigned to the sequence with the according initial sequencing values,” [0110], “generate the sequences 518 for different transaction types may be initiated. In some embodiment, one primary ledger may be generated for each country specified. Depending on the configuration, there can be one or more legal entities assigned to a primary ledger. Thus, different types of sequences (and/or other country-specific requirements) may be set up, such as for document 520, and journal 522 (accounting 524, and reporting 526).”), (see paragraphs [0004], [0045] and [0110]).

Goeringer does not specifically disclose, valid transaction sequence is grouped.
However, Kumar discloses, valid transaction sequence is grouped (Kumar [0045], “…seeded default transaction categories may be assigned to the sequence with the according initial sequencing values,” [0110], “generate the sequences 518 for different transaction types may be initiated. In some embodiment, one primary ledger may be generated for each country specified. Depending on the configuration, there can be one or more legal entities assigned to a primary ledger. Thus, different types of sequences (and/or other country-specific requirements) may be set up, such as for document 520, and journal 522 (accounting 524, and reporting 526).”), (see paragraphs [0045, [0110] and [0112] and Fig. 6C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goeringer with Kumar to include a well-known function such as sequence/categorizing/sorting/filter transaction based on types to system performance and enhance user experience.

Goeringer does not specifically disclose, dynamically acquire the at least one media content rights from the second node based on an unavailability of the media content rights.
However, Slaughter discloses:
dynamically acquire the at least one media content rights from the second node based on an unavailability of the media content rights (Slaughter [0124]-[0126], “In processing operation 870, in accordance with an access order of distributing the content to the subscribers (i.e., users operating communication devices 150), the multi-tier content distribution system 120 provides access to the copy of content Y from the first supplemental repository (i.e., repository 182). In processing operation 880 associated with processing operation 870, the multi-tier content distribution system 120 attempts retrieval of requested content Y in accordance with a predefined order including a first attempt to retrieve the requested content Y from the first repository 181 and, since the requested content Y is unavailable from the first repository 181, the multi-tier content distribution system 120 attempts to retrieve the requested content from the second repository 182. Since the requested content Y is available from the repository 182, the multi-tier content distribution system 120 initiates distribution of the requested content Y from the repository 182. As previously discussed, note again that if the requested content is unavailable from both the first repository 181 and the second repository 182, the multi-tier content distribution system 120 makes an additional attempt to retrieve the requested content from the third repository 183. In this manner, any number of repositories can be accessed to retrieve and distribute content to a requesting client”), (see abstract and paragraphs [0124]-[0126] and [0005] and Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Goeringer and Kumar with Slaughter to include a well-known function such proving or distributing contents from multi-tier systems to avoid inefficient delivery of content and to enhance user experience.

Regarding claims 2 and 24: Goeringer, Kumar and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein the processor in the first node of the plurality of nodes is further configured to: 
maintain a corresponding instance of the distributed media rights transaction ledger (Goeringer [0133], “The immutable nature of blockchain 1514 therefore provides a decentralized payment system and public ledger of content transactions and rights.” [0048], “blockchain system 100 implementing a content transaction between parties. System 100 includes a blockchain 102, a blockchain processor 104, a first party 106 (party A), and a second party 108 (party B).”, [0055], “According to the advantageous systems and methods disclosed herein, blockchain technology may be implemented such that the transferred CAC content itself is the “currency” verified by the immutable ledger of the blockchain (e.g. blockchain 102).”), (see paragraphs [0133], [0004]-[0005], [0044], [0049], [0046]-[0047], [0066] and [0071] and Fig. 3 and Fig. 4 and related text); and
communicate the corresponding instance of the distributed media rights transaction ledger to the one or more remaining nodes upon request (see paragraph [0065] and Fig. 3 and related text).

Regarding claims 3 and 25: Goeringer, Kumar and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein the processor in the first node of the plurality of nodes is further configured to:
verify one or more media content rights transactions of the plurality of media content rights transactions, wherein the one or more media content rights transactions are communicated by the one or more remaining nodes (see paragraphs [0005], [0054] and [0071] and Fig. 2 and Fig. 3 and related text);
reject a set of invalid media content rights transactions from the one or more media content rights transactions (Goeringer [0047], “subscribers with a negative payment history can be restricted or prevented from receiving or sharing content”), (see paragraphs [0047], [0130] and [0133]);
create new media content rights transactions on behalf of at least one of a content consumer, content distributor, or content owner (see paragraphs [0098]-[0101] and Fig. 9 and related text; and
communicate the new media content rights transactions to the one or more remaining nodes (see paragraphs [0101] and [0096] and Fig. 12 and related text).

Regarding claims 5 and 27: Goeringer, Kumar and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 1,
wherein the participating entity is one of a content owner and a content distributor (see paragraphs [0057], [0059], [0061], [0086] and [0097] and Fig. Fig. 2, Fig. 6 and Fig. 9 and related text),
wherein the content owner owns the media contents and associated one or more media content rights (see paragraphs [0087] and [0113] and Fig. 6 and Fig. 12 and related text), 
wherein the content distributor acquires the one or more media content rights from the content owner or a different content distributor for further redistribution to the different content distributor or the content owner (see paragraphs [0087]-[0088] and [0097]-[0099] and Fig. 6 and Fig. 9 and related text), and 
wherein the content consumer is associated with a consumer device which executes the one or more media content rights to acquire licenses to consume the media content (see paragraphs [0007], [0046], [0054]-[0055] and [0109] and Fig. 11 and Fig. 12 and related text).

Regarding claims 6 and 28: Goeringer, Kumar and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 5, wherein the processor is further configured to (see paragraphs [0109]-[0110] and Fig. 11 and related text):
determine an identity of the content consumer from credentials of the content consumer, wherein the identity is derived from a globally unique cryptographic identifier associated with the content consumer, (see paragraphs [0145] and [0135]-[0136] see also paragraphs [0075], [0058], [0163], [0172] and Fig. 3 and related text), and 
wherein the first node acts as an electronic gateway for the consumer device associated with the content consumer to connect with at least one node of the plurality of nodes (see paragraph [0122]-[0123] and [0127]-[0129] and Fig. 3 and Fig. 15);
determine that the identity of the content consumer exists in an alternate data store that is created based on at least a corresponding instance of the distributed media rights transaction ledger, wherein the alternate data store includes a set of transactions of a plurality of media content rights transactions that correspond to records of a plurality of content consumers that joins the communication network as new content consumers (Goeringer [0091], “In step S726, blockchain 710 evaluates a script of envelope 714. In some instances, the evaluated script may warrant collection and evaluation of other parent transactions. A single parent transaction (i.e., parent transaction 712) is illustrated in this example for ease of explanation. In an exemplary embodiment, the evaluation performed in step S726 may further include breadth and depth limits established for sharing content 708 that may be established by one or more of the content creator, owner, and distributor (not shown). Other criteria which may be considered in evaluation step S726 include, without limitation permissions for the particular consumer being allowed to share (party A in this example), among other restrictions. For further ease of explanation, subprocess 700 presumes that party A is successfully allowed to share content 708.”), (see paragraphs [0091], [0109], [0165], [0185] and [0127]); and
validate the content consumer based on an existence of the identity of the content consumer in the alternate data store (Goeringer [0068], “Upon receipt of details of CAC transaction 314, first node 306 and second node 308 are configured to validate the transaction using the public key of party A.”), (see paragraphs [0095], [0068], [0072], [0083], [0135] and [0165]).

Regarding claims 7 and 29: Goeringer, Kumar and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 6, wherein an entity associated with the first node interacts with the corresponding instance of the distributed media rights transaction ledger in the communication network, acts on behalf of the content consumer to acquire the one or more media content rights to consume media content (see paragraphs [0109]-[0110], Fig. 11 and Fig. 12 and related text).

Regarding claims 8 and 30: Goeringer, Kumar and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 6, wherein an entity associated with the first node presents metadata of a plurality of content libraries as a unified library (see paragraphs [0007], [0087] and [0109]-0110] and Fig. 11 and related text).

Regarding claims 9 and 31: Goeringer, Kumar and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein the processor in the first node of the plurality of nodes is further configured to create respective private channels to communicate private media content rights transactions between corresponding entities (Goeringer [0049], the Examiner considers the private channels to be direct communication between first party 106 and a second party 108 or other blockchain processor 104), (Goeringer [0049], “transaction 120 represents a negotiation between first party 106 and a second party 108 which, for example, may involve an offer from one of the parties to the other to deliver content, and acceptance by the other party, and a transfer of consideration there between.” [0057], “In operation, system 200 utilizes blockchain 202 and blockchain processor 204 to secure a CAC transaction 220 between first party 206 and second party 208,”), (see paragraphs [0049] and [0057] see also paragraphs [0044]-[0045] and [0106] and Fig. 1 and Fig. 2 and related text). 

Regarding claims 10 and 32: Goeringer, Kumar and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein the processor in the first node is further configured to enforce a plurality of constraints associated with the media content rights defined in the at least one transaction of the plurality of media content rights transactions for a participant to acquire, distribute, or consume content associated with the media content rights (see paragraphs [0067], [0072], [0081] and [0091] and Fig. 4 and related text).

Regarding claims 11 and 33: Goeringer, Kumar and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein each node represents at least one participant on the communication network based on signed transactions originating with a cryptographic signature of corresponding participant (see paragraphs [0008], [0135], [0145]-[0146] and [0156]).

Regarding claims 12 and 34: Goeringer, Kumar and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein the participating entity becomes an owner of a content consumer when the content consumer is proxied through at least one node associated with the participating entity to the communication network (see paragraphs [0063], [0070] and [0147]).

Regarding claims 13 and 35: Goeringer, Kumar and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein the distributed media rights transaction ledger is secured to ensure integrity of data shared across the plurality of nodes (see paragraphs [0150], [0043], [0049] and [0057]).

Regarding claims 14 and 36: Goeringer, Kumar and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein media content rights transactions data for the distributed media rights transaction ledger is synchronized across the plurality of nodes in the communication network (see paragraphs [0044], [0047], [0065], [0067] and [0070]).

Regarding claims 15 and 37: Goeringer, Kumar and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein the distributed media rights transaction ledger is further configured to: 
maintain, across a plurality of participants, a validated state of the media content rights granted (see paragraphs [0065] and [0068]); 
maintain a secured and validated historical record of consumption of the media content by one or more content consumers (see paragraph [0047]); 
maintain secured and validated identities of the plurality of participants (see paragraphs [0049], [0058], [0109] and [0150] and Fig. 11 and related text);
maintain a history of constraints for acquisition, distribution, consumption, and transfer of ownership of the media content rights (see paragraph [0047]); and 
maintain a history of negotiations via a sequence of media content rights transactions which occur between at least two participants (see paragraphs [0043], [0049] and [0053]-[0054]).

Examiner’s Note: The method claim 37 recites “wherein the distributed media rights transaction ledger is further configured to…” has been considered and addressed as shown above.  The Examiner further notes that the limitation is an intended use limitation. The statements of intended use or field of use, [to create or adapted to or adapted for clauses, wherein clauses, or whereby clauses are essentially method limitations or statements or intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See MPEP § 2114 which states: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647.

Regarding claims 16 and 38: Goeringer, Kumar and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein a plurality of media content rights transactions originates from node of the plurality of nodes and facilitates exchange of data with the plurality of nodes in the communication network (see paragraphs [0089]-[0092] and Fig. 11 and related text).

Regarding claims 17 and 39: Goeringer, Kumar and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein the plurality of media content rights transactions is stored in instances of the distributed media rights transaction ledger maintained by each node of the plurality of nodes within the communication network for validation and synchronization (see paragraphs [0133], [0004]-[0005], [0044], [0046]-[0047], [0066], [0071] [0092] and [0096] and Fig. 3 and Fig. 4 and related text).

Regarding claims 18 and 40: Goeringer, Kumar and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein each of the plurality of media content rights transactions comprise at least one of a cryptographic signature of an originating entity associated with a corresponding node, another cryptographic signature of a recipient entity, identities of the media content rights for a specific media content, negotiated terms of the media content rights, identities of one or more participants, disparate live media output stream for consumption by a content consumer and/or pre-encoded media asset, a descriptor for an intent of a transaction, an encrypted summary of a set of transactions, one or more cryptographic signatures of historic transactions from the distributed media rights transaction ledger to link at least two transactions, and a cryptographic hash of transaction data (Goeringer [0060], “According to this alternative embodiment, service provider 226 is further configured to provide a registration link 240 to register media ID 238 is a blockchain processor 204. In an exemplary embodiment, first party 206 further includes a first submission link 242 configured to allow first party 206 to submit transaction 220 to blockchain processor 204, and second party 208 further includes a second submission link 244 configured to allow second party 208 to also submit transaction 222 blockchain processor 204.” [0136], “These purchase and use tokens are embedded by blockchain 1514 in the respective transaction, and thus codify the link between the respective transaction and each use of the purchased content.”), (see paragraphs [0060], [0130], [0135]-[0136], [0145], [0047], [0049], [0086], [0053], [0058] and [0158]  and Fig. 16 and related text), and
Examiner’s Note: claim recites “a cryptographic signature of an originating entity associated with a corresponding node, another cryptographic signature of a recipient entity, identities of the media content rights for a specific media content, negotiated terms of the media content rights, identities of one or more participants, disparate live media output stream for consumption by a content consumer and/or pre-encoded media asset, a descriptor for an intent of a transaction, an encrypted summary of a set of transactions, one or more cryptographic signatures of historic transactions.” this is nonfunctional descriptive material as it only describes data values, while the data values are not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
wherein each of the plurality of media content rights transactions is […] based on an announcement of a newly created entity, an announcement of a newly created content consumer, an announcement of a newly available media content (e.g., blockchain 806 notifies consumer 802 of an offer for purchase), an acquisition of the media content rights (e.g., a content distributor 902 may evaluate offered content 904 from a content creator/owner), and consumption of the media content by the  content consumer  (see paragraphs [0053], [0085]-[0088], [0093]-[0095], [0097]-[0098], [0090] and Fig. 6, Fig. 8  and related text).

Goeringer further discloses, media content rights transactions in a corresponding instance of distributed media rights transaction ledger maintained as shown above.
Goeringer does not specifically disclose, wherein each of the plurality of media content rights transactions is categorized.

However, Kumar discloses, valid transaction sequence is grouped (Kumar [0045], “…seeded default transaction categories may be assigned to the sequence with the according initial sequencing values,” [0110], “generate the sequences 518 for different transaction types may be initiated. In some embodiment, one primary ledger may be generated for each country specified. Depending on the configuration, there can be one or more legal entities assigned to a primary ledger. Thus, different types of sequences (and/or other country-specific requirements) may be set up, such as for document 520, and journal 522 (accounting 524, and reporting 526).”), (see paragraphs [0045, [0110] and [0112] and Fig. 6C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goeringer with Kumar to include a well-known function such as sequence/categorizing/sorting/filter transaction based on types to system performance and enhance user experience.

Regarding claims 19 and 41: Goeringer, Kumar and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein an invalid transaction added to the distributed media rights transaction ledger, remains invalid, and wherein the invalid transaction serves as a historical record of origin of invalid transactions (see paragraph [0047]).

Regarding claims 20 and 42: Goeringer, Kumar and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein the processor is further configured to create at least one media content rights transaction and cryptographically hash transaction data of the at least one media content rights transaction, which is stored in corresponding instance of the distributed media rights transaction ledger (see paragraphs [0006]-[0008], [0049], [0158], [0087]-[0088] and Fig. 6 and related text).

Regarding claims 21 and 43: Goeringer, Kumar and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 20, wherein the processor is further configured to: 
digitally sign the cryptographically hash transaction data with a private key of a private key - public key pair (see abstract and paragraphs [0006], [0008], [0135]-[0136], [0140] and [0145]-[0146] and Fig. 22 and related text); and
share a public key of the private key - public key pair with one or more remaining nodes of the plurality of nodes and maintains the private key as a secret key (see paragraphs [0082]-[0083]).

Regarding claims 22 and 44: Goeringer, Kumar and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein the communication network is a distributed communication network (see paragraphs [0044] and [0048]-[0050] and Fig. 1 and related text).
Regarding claim 46: Goeringer, Kumar and Slaughter, discloses as shown above.
Goeringer further discloses: The system according to claim 1, wherein the data that is derivable by the first node or the second node includes a global catalog of available content items, a per-entity catalog or an entity level catalogs of available content based on ownership or distribution rights, and a global user consumption of content items (see paragraphs [0113], [0134] –[0136], [0138], [0142], [0145],  and Fig. 17 and related text), and
wherein value of media content items is inferred from the data based on a user consumption and availability of media content distributors (see paragraphs [0125], [0127], [0129], [0094] [0113], and [0119] and Fig. 8, Fig. 12 and Fig. 15 and related text). Usage 

Regarding claim 47: Goeringer, Kumar and Slaughter, discloses as shown above.
Goeringer further discloses: The system according to claim 1, wherein an action is performed by the second node in response to a sequence of events, and wherein the action is at least one of a rejection of a media content rights transactions, a dismissal of the media content rights transactions, a validation of the media content rights transactions, and a recording of the media content rights transactions in a corresponding instance of the distributed media rights transaction ledger (see paragraphs [0137], [0122], [0127], [0067]-[0069], [0073], [0133]-[0134], [0043], [0120] and [0046]).

Goeringer further discloses, generating and storing media content transaction in blockchain as discussed above.
Goeringer does not specifically disclose, sequence of events. It is known by a person of ordinary skill in the art, a blockchain transaction is created and stored in an ordered (sequenced) manner.
However, for compact persecution, Kumar, discloses, sequence of events (Kumar [0004], “There are various regulations in place for various governments. For example, Italy may have one set of rules; the U.S. may have another set of rules; etc. Such rules may pertain to the sequences that need to be generated for each of these transactions. With respect to Europe, for example, document and accounting sequencing of transactional records are regulatory requirements…” [0045], “a document sequence may be created for each subledger transaction line item, and seeded default transaction categories may be assigned to the sequence with the according initial sequencing values,” [0110], “generate the sequences 518 for different transaction types may be initiated. In some embodiment, one primary ledger may be generated for each country specified. Depending on the configuration, there can be one or more legal entities assigned to a primary ledger. Thus, different types of sequences (and/or other country-specific requirements) may be set up, such as for document 520, and journal 522 (accounting 524, and reporting 526).”), (see paragraphs [0004], [0045] and [0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goeringer with Kumar to include a well-known function such as sequence/categorizing/sorting/filter transaction based on types to system performance and enhance user experience.

Regarding claim 48: Goeringer, Kumar and Slaughter, discloses as shown above.
Goeringer further discloses: The system according to claim 1, wherein the different types of the recently validated media content rights transactions correspond to a previous final cryptographic identifier of a previous group, a cryptographic identifier of transaction data, and/or a defined mathematical value (see paragraphs [0104], [0177], [0198] and [0156] and [0158]).

Claims 4 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Goeringer et al. (US 20170206523 A1, “Goeringer”) in view of Kumar et al. (US 20160210637 A1, “Kumar”) in view of Slaughter et al. (US 20170339438 A1, “Slaughter”) in further view of Zavesky et al. (US 20130046847 A1, “Zavesky”).

Regarding claims 4 and 26: Goeringer, Kumar and Slaughter, discloses as shown above.
Goeringer further discloses: The system of claim 1, wherein the first node of the plurality of nodes is further configured to:
determine one or more […] nodes which joined (e.g., register) the communication network […] (see paragraphs [0091], [0060]-[0061]); and
communicate information associated with the plurality of nodes to the one or more new nodes (see paragraphs [0018] and [0030] and Fig. 2 and related text).

Goeringer does not specifically disclose, joining a network within a defined time period.
However, Zavesky discloses:
determine one or more new nodes which joined the communication network within a defined time period (see paragraphs [0018] and [0030] and Fig. 2 and related text); and
communicate information associated with the plurality of nodes to the one or more new nodes (see paragraphs [0018] and [0030] and Fig. 2 and related text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goeringer, Kumar and Slaughter with Zavesky to include a function of allowing a device to join a network with predetermine time to enhance security.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAHED ALI/ Examiner, Art Unit 3685

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685